Campbell, J.,
delivered the opinion of the court.
The assessment roll was presented by the assessor to the board of supervisors at its June term, 1875, and was ordered by said board to be “received and filed,” and no other action was ever had by the board of supervisors with reference to said roll, or any mention made of it by said board or notice of it taken. It was not approved by the board of supervisors expressly or by implication. It was not returned to the clerk of the board of supervisors “ on or before the first day of June,” as required by the act, approved March 6, 1875. Acts 1875, p. 50. It was not embraced by the act legalizing the return of assessment rolls, approved July 81, 1875 (Acts of Special Session, p. 10), because it had not been “ approved ” by the board of supervisors, and was not afterwards acted upon by the board of supervisors, as provided for by the act cited. The law required the delivery of the assessment roll to the clerk of the board of supervisors, and the action of the board of supervisors on the roll, after which it was to be final and conclusive as to the assessments contained therein.
It was not the purpose of the legislature, in declaring the effect of a conveyance of land sold for taxes, in § 42 of “ An Act in relation to Public Revenue,” approved March 5, 1878 (Acts 1878, p. 23), to preclude inquiry as to the assessment. There must be an ascertainment of the value of property, as directed by law. The Constitution requires this. Art. XII. § 20. It is left to the legislature to prescribe the mode of doing this. The law directed the making of the assessment by the assessor, and the delivery of the assessment roll to the clerk of the board of supervisors by the assessor at a time named, and the action of the board of supervisors upon it. This was the means of fixing a charge on property, and it is not to be assumed, in the absence of a plain declaration to that effect, that the legislature intended to dispense with any of its requirements for fixing a charge on property. Taxes *370must be due and unpaid to authorize a sale of property to pay them. They become due only in the mode prescribed by law. The control of the mode is with the legislature, but as it has directed certain things to be done in the proceeding to charge property with taxes, compliance is necessary, except wherein the legislature has relieved from the necessity of it. We have already said that the legislature did not intend by its declaration as to the effect of a conveyance of land sold for taxes, to validate a sale for taxes not legally due, and did not deny all inquiry on that question ; and, as the assessment roll of lands by virtue of which the sale involved in this controversy was made was not dealt with as the law required, the land was not legally assessed, and taxes were not due on it, and the sale conferred no title.
The language of § 42 of the act in relation to public revenue, approved March 5, 1878 (Acts 1878, pp. 23-83), as to the effect of a conveyance, is the same as that used as to the same matter by § 10 of “ An Act in relation to Public Revenue, and for other Purposes,” approved Feb. 1, 1877 (Acts 1877, p. 2) ; and in Greene v. Williams, 58 Miss. 752, we held that its effect was to make the conveyance prima facie evidence of title, subject to be assailed by evidence of payment or tender of taxes due before sale, or of what is made by the Constitution ground for such assailment. The precise question then before us was whether the conveyance was prima facie evidence of a perfect title, and it was decided that it was. The exact question now before us is whether the conveyance may be invalidated by proof that the assessment roll of land was never acted on by the board of supervisors in any manner, and we answer that question in the affirmative.
There is no error in the decree of which the appellant can complain, and it is Affirmed.